NORTHCUTT, Judge.
Mazer Jean raises three issues challenging his conviction for second degree murder and the life sentence imposed. We affirm on those points without discussion. As his fourth point, Jean requests that a notation on his written judgment be corrected. The judgment lists the degree of his crime as “FL.” Because this abbreviation may be construed to mean a life felony, we remand to the circuit court with instructions to correct the judgment to reflect that Jean was convicted of a first degree felony punishable by life imprisonment. Jean need not be present for the correction.
Conviction and sentence affirmed, remanded for correction of judgment.
PATTERSON, C.J., and WHATLEY, J., Concur.